                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    4:19CR3094

       vs.
                                                                       ORDER
JONATHAN MANZI,

                      Defendant.


       During the conference held today, (Filing No. 17, audio file), defense
counsel stated that Defendant and his counsel need additional time to fully
review the discovery received before filing pretrial motions or going to trial. The
defense requests 30 days to file any pretrial motions, further explaining that
Defendant will not be ready for trial prior to March 9, 2020.1 The government also
needs until March 2020 to be ready for trial, and it does not oppose Defendant’s
proposed dates. Based on representations of counsel, the court finds
Defendant’s oral motion should be granted. Accordingly,

       IT IS ORDERED:

       1)      Pretrial motions and briefs shall be filed on or before December 6,
               2019.

       2)      Trial of this case is set to commence before the Honorable John M.
               Gerrard, Chief United States District Judge, in Courtroom 1, United
               States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on March 30,
               2020, or as soon thereafter as the case may be called, for a duration
               of five (5) trial days. Jury selection will be held at commencement of
               trial.

       3)      The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy

1 Upon review of Judge Gerrard’s calendar, a March 9, 2020 trial date is not available. The trial is
therefore set for the first available 5-day trial week after March 9, 2020.
     trial, and the additional time arising as a result of the granting of the
     motion, the time between today’s date and March 30, 2020 shall be
     deemed excludable time in any computation of time under the
     requirements of the Speedy Trial Act, because although counsel
     have been duly diligent, additional time is needed to adequately
     prepare this case for trial and failing to grant additional time might
     result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
     Failing to timely object to this order as provided under this court’s
     local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

Dated this 6th day of November, 2019.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
